Citation Nr: 0403158	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for tendonitis in the right 
ankle, claimed as secondary to a service-connected right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to August 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  

The Board notes that in his March 2003 VA Form 9, Substantive 
Appeal, the veteran stated that his arthritis had spread from 
his right foot to his right hip.  To the extent that this 
statement raises a claim of entitlement to service connection 
for right hip arthritis, as secondary to the service-
connected right foot disability, this matter is hereby 
referred to the RO for appropriate action.



REMAND

The veteran is service-connected for amputation of the second 
and third toes and compound fractures of the fourth and fifth 
toes with traumatic arthritis, right foot, currently 
evaluated as 10 percent disabling.  He is also service-
connected for plantar fasciitis with calcaneal spurring, 
right foot, currently evaluated as 10 percent disabling.  The 
veteran is seeking entitlement to service connection for 
tendonitis of the right ankle, claimed as secondary to the 
service-connected right foot disability.  

A review of the record reflects that the veteran was afforded 
a VA examination of his right foot in January 2002; but the 
examiner did not express any opinion as to the presence or 
absence of tendonitis.  However, a November 2000 treatment 
record reflects an impression of tendonitis, lateral right 
ankle (long and short peroneus muscles).  At his June 2003 
hearing before a Member of the Board, the veteran testified 
that he had been diagnosed with tendonitis at the VA hospital 
in Tomah, Wisconsin.  He also testified that a private 
physician had told him that his tendonitis was related to his 
service-connected right foot disability.  The veteran 
reported receiving VA treatment at the Tomah and LaCrosse, 
Wisconsin, VA clinics.  

The Board notes that pursuant to the VCAA, VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  In the case of a claim 
for disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. At 2099-2100.  The veteran in this action filed his 
claim after the enactment of the VCAA.

Thus, in light of the evidence of record demonstrating a 
current diagnosis of tendonitis in the right ankle, the 
veteran's testimony, and the nature of the veteran's service-
connected right foot disability, the Board concludes that a 
REMAND of this issue for a VA medical opinion as to etiology 
is appropriate.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses of all medical care providers, 
private and VA, who have treated him for 
his right ankle tendonitis since December 
2002.  After securing the necessary 
release, the records should be obtained 
and associated them with the claims 
folder.

2.  The claims file should be reviewed to 
ensure that all notification and 
development action has been satisfied and 
completed in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and any 
other applicable legal precedent.

3.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of his right ankle 
tendonitis, if any.  The veteran's claims 
folder should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current right ankle 
tendonitis and associated symptomatology.  
The examiner is also requested to offer 
an opinion as to whether the veteran's 
right ankle tendonitis, if any, is at 
least as likely as not related to the 
veteran's service-connected right foot 
disability or any other incident of 
military service.  A complete rationale 
for any opinion expressed should be 
provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




